HEANEY, Circuit Judge,
concurring and dissenting.
I concur in the majority’s opinion except insofar as it overrules Hayden v. McDonald, 742 F.2d 423 (8th Cir.1984). I continue to believe that the issue is a doubtful one and that in cases of doubt we should give great weight to a decision of a United States District Court interpreting a statute of the state in which it sits. Moreover, I think it is bad policy to reach an issue that was not presented to us by the parties and which we need not decide.